Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically obtaining a second activity content of the user based on a previous time period, and determining a probability that a first activity content is properly determined, determining a second probability of using the terminal device according to the probability that the first activity content is properly determined, and determining whether a third probability that the terminal device is not used by the user in the current time period is greater than a threshold, based on the first activity content and the second activity content, reducing a weighting of the second probability of using the terminal device based on a determination that the third probability that the terminal device is not used by the user in the current time period is greater than the threshold, using a product of the second probability of using the terminal device and the weighting as a first probability that the terminal device is to be used by the user in the current time period, and enabling a power saving mode in response to the first probability being less than a first threshold as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2017/0075411 A1) and (US 2012/0260112 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472